Citation Nr: 0412693	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  00-19 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to a disability in excess of 20 percent for a 
left knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
September 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from February 2002 and September 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota, which denied service 
connection for hepatitis C and continued a disability rating 
of 20 percent for a left knee disorder.

The veteran testified before the undersigned Veterans Law 
Judge sitting at the RO in July 2003.  A transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran's current hepatitis C is not the result of 
disease or injury during active military service.

3.  On July 7, 2003, prior to the promulgation of a decision 
in the appeal, the veteran withdrew his appeal as to the 
issue of entitlement to disability rating in excess of 20 
percent for a left knee disorder.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).

2.  The criteria for withdrawal of an appeal by the veteran 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, 
and Pub. L. No. 108-183, §§ 701(a),(b); 117 Stat. 2651 (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5102, 5103(b)), 
redefined VA's duty to assist a veteran in the development of 
a claim.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  The veteran's service 
medical records are associated with the claims folder.  The 
veteran has submitted treatment records, and there are no 
outstanding records that could be relevant to appeal for 
service connection for hepatitis C.  The veteran was afforded 
VA examinations in December 2001 and August 2002. 

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a letters dated in October 2001, the RO notified the 
veteran of the evidence needed to substantiate his claim for 
service connection, and offered to assist him in obtaining 
any relevant evidence.  The letters gave notice of what 
evidence the veteran needed to submit and what the VA would 
try to obtain.  The letters also notified the veteran of the 
evidence needed to substantiate entitlement to service 
connection. 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Court expressed the view that a VCAA notice letter consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id., 
slip op at 16-17.

In the October 2001 letters, the RO specifically informed the 
veteran of the evidence he needed to submit.  The RO 
specifically requested that the veteran provide it with the 
name and location of any person, agency or company with 
records that would assist in deciding the claims, as well as 
any information regarding risk factors for hepatitis C.  
Also, through the October 2001 letters and the SOC, VA 
complied with the statutory and regulatory requirements as 
set forth in the Court's Pelegrini decision because it 
informed the veteran (1) of what evidence, if any, was 
necessary to substantiate his claim, and it (2) indicated 
what portion of that evidence the veteran was responsible for 
sending to VA, and (3) which portion VA would attempt to 
obtain on behalf of the veteran, in compliance with the 
guidance set forth by the Court in Quartuccio.  Moreover, in 
compliance with the fourth notice requirement identified by 
the Court in Pelegrini, the RO requested that the veteran 
provide any evidence in his possession that pertains to the 
claim, "or something to the effect that the claimant should 
give us everything you've got pertaining to your claim."  
The notice also satisfied the Pelegrini requirement that it 
be given prior to initial adjudication.

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 


Analysis

I.  Entitlement to service connection for hepatitis C

In general, under the applicable VA law and regulations, 
service connection may be granted if the weight of the 
evidence establishes that a disability was incurred in or 
aggravated by active military service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  Notwithstanding the lack of a 
diagnosis in service, service connection may be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); 
see also Cosman v. Principi, 3 Vet App. 503, 505 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The veteran asserts that his chronic hepatitis C is the 
result of innoculations with an air gun and sharing razors in 
basic training.  Service medical records are negative for 
hepatitis C.

The veteran's post-service VA and non-VA records show that he 
was diagnosed with hepatitis C in 1999.  

In the December 2001 examination, the VA examiner indicated 
that the veteran admitted trying intravenous drugs twice, but 
claimed that he used clean, brand new needles.  The examiner 
noted that the veteran had no blood transfusions and has no 
tattoos.  The examiner opined that in all likelihood, the 
veteran contracted hepatitis C at Lackland Air Force Base, 
during basic training.

The veteran was afforded another VA examination in August 
2002.  The examiner stated that the veteran's claims file and 
medical records from the Minneapolis VA Medical Center were 
reviewed.  He noted that the veteran claimed to have used 
intravenous morphine on one occasion and he did not like it 
and did not try it again.  The veteran claimed that the 
needle and syringe that he used were wrapped in plastic and 
had not been used.  The examiner also noted that there was a 
note from the GI Clinic at the VA Medical Center dated in 
August 1999 that reported illicit drug use from the mid 1970s 
until the mid 1980s.  The examiner's impression was that the 
veteran has chronic hepatitis C, and although he noted that 
the veteran feels strongly that he was infected by the 
vaccination gun during basic training, the examiner 
acknowledged the reports from the medical care chart that 
state that the veteran positively endorsed the use of 
intravenous drugs for nearly a ten year period, beginning 
after he had been discharged from service and extending into 
the mid 1980s.

At his July 2003 hearing, the veteran testified that he had 
tried intravenous drugs on one occasion, and it was while he 
was still in service and he used a clean needle.  He states 
that his only substance abuse after that involved alcohol.  

Post-service treatment records show treatment for chronic 
alcoholism throughout the 1970s and 1980s.  A June 1983 
treatment record, however, shows that the veteran reported a 
history of using intravenous heroin, cocaine, and speed, 
although he had been clean for several months.

The Board finds the August 2002 VA examination to be more 
probative than that of December 2001.  In August 2002, the 
examiner reviewed the veteran's claims file and his medical 
records from the VA Medical Center prior to concluding the 
examination.  The examiner in the December 2001 examination 
stated that the veteran was "seen with both his C-file and 
his medical chart."  There is no indication, however, that 
the examiner reviewed the records.  The December 2001 
examiner reported the veteran's admission of using 
intravenous drugs twice with clean needles, but did not 
address the reported history of heroin and cocaine use that 
was noted on at least one treatment record in the claims 
folder.  Therefore, the Board finds that the December 2001 
opinion to be of limited probative value because the examiner 
based his opinion on a history reported by the veteran.

The veteran's own assertions that his current hepatitis C is 
related to service are afforded no probative weight.  As a 
layperson who is untrained in the field of medicine, the 
veteran himself is not competent to provide a medical opinion 
as to this matter.  Espiritu v. Derwinski , 2 Vet. App. 492, 
494 (1992). 

Given the foregoing, the most persuasive evidence shows that 
the veteran's hepatitis C is not related to service.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim of service connection for 
hepatitis C; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

II.  Entitlement to a disability rating in excess of 20 
percent for a left knee disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision, 
or on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204 
(2003).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2003).  
At the July 2003 hearing, the veteran withdrew the issue of 
entitlement to a disability rating in excess of 20 percent 
for a left knee disorder from consideration.  The veteran has 
withdrawn his current appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.




ORDER

Entitlement to service connection for hepatitis C is denied.

The appeal, with regard to the issue of entitlement to a 
disability rating in excess of 20 percent for a left knee 
disorder, is dismissed.




	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



